MEMORANDUM OPINION
                                         No. 04-10-00483-CV

                         IN THE INTEREST OF I.B.M., Z.A.M., and B.M.

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-00977
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 15, 2010

DISMISSED

           A filing fee of $175.00 was due from appellant Benjamin Martinez when this appeal was

filed but the fee was not paid. See TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a)(1)

(Vernon 2005); Texas Supreme Court Order Regarding Fees Charged In Civil Cases In the

Supreme Court and the Courts of Appeals (July 21, 1998) § B.1.(a). Rule 5 of the Texas Rules

of Appellate Procedure provides:

           A party who is not excused by statute or these rules from paying costs must pay –
           at the time an item is presented for filing – whatever fees are required by statute
           or Supreme Court order. The appellate court may enforce this rule by any order
           that is just.

TEX. R. APP. P. 5.
                                                                                      04-10-00483-CV


       Accordingly, on August 5, 2010, this court ordered appellant to either (1) pay the

applicable filing fee or (2) provide written proof to this court that he is excused by statute or the

Rules of Appellate Procedure from paying the fee. See Tex. R. App. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment

of costs). Our order informed appellant that if he failed to provide such written proof within the

time ordered, this appeal would be dismissed. See Tex. R. App. P. 42.3. Appellant has not

responded.    Accordingly, this appeal is dismissed.       Costs of appeal are assessed against

appellant.

                                                      PER CURIAM




                                                -2-